                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AMERICAN FEDERATION OF      )
STATE, COUNTY AND MUNICIPAL )
EMPLOYEES, LOCAL 77,        )
                            )
               Plaintiff,   )
                            )
         v.                 )                           1:18CV228
                            )
DUKE UNIVERSITY,            )
                            )
               Defendant.   )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on September 6, 2019, was served on the parties

in this action. (ECF Nos. 25, 26.) Plaintiff filed objections to the Magistrate Judge’s

Recommendation, (See ECF No. 27), to which Defendant responded, (See ECF No. 28). The

Court has appropriately reviewed the Magistrate Judge’s Recommendation and has made a de

novo determination in accord with the Magistrate Judge’s Recommendation. The Court

therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Dismissal Motion, (ECF No. 13), and

Confirmation Motion, (ECF No. 15), are GRANTED IN PART AND DENIED IN PART

as follows: (1) Defendant’s Rule 12(b)(1) request to dismiss this lawsuit as moot is DENIED;

(2) Plaintiff’s request to confirm the Arbitration Award is GRANTED insofar as Defendant

failed to timely reinstate and repay Mr. Thorpe; (3) Plaintiff’s request to confirm the

Arbitration Award is DENIED insofar as it seeks a finding that Defendant’s 2018 discipline
of Mr. Thorpe contravened the Arbitration Award, as, under the circumstances of this case,

that issue belongs before an arbitrator; and (4) Plaintiff is AWARDED reasonable attorney’s

fees attributable to its litigation efforts through May 1, 2018, as established pursuant to

procedures provided under Federal Rule of Civil Procedure 54(d)(2).

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 9th day of October 2019.


                                            /s/ Loretta C. Biggs
                                            United States District Judge
